Citation Nr: 0504857	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(the RO).   

Procedural History

The veteran served on active duty from February 1995 until 
November 1996.  

In December 1997, the RO received the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and a personality disorder.  The 
April 1998 rating decision denied the veteran's claim.  The 
veteran disagreed with the April 1998 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 1999.

In October 2000, the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This matter was previously before the Board in November 2000, 
at that time the veteran's claim of entitlement to service 
connection for a personality disorder was denied.  The Board 
remanded to the RO the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD, in order to accomplish additional development, 
including a VA psychiatric examination.  The requested 
development was completed, and in an April 2003 Supplemental 
Statement of the Case (SSOC) the benefit sought on appeal was 
again denied and the matter was returned to the Board.  

In August 2003, additional medical evidence documenting the 
veteran's ongoing mental health treatment was submitted to 
the Board without waiver of consideration by the RO.  The 
veteran's representative was advised of the need for a waiver 
in a December 2003 letter.  The veteran's representative 
submitted a waiver of RO consideration of that evidence by 
the RO in January 2004.  See 38 C.F.R. § 20.1304 (2004).  The 
additional evidence has been associated with the claims 
folder.  

In October 2004, the Board requested an independent medical 
expert (IME) opinion in accordance with 38 C.F.R. § 20.901(d) 
(2004).  The opinion has been obtained. Upon receipt of the 
opinion by the Board, a copy was provided to the veteran 
along with a letter.  The letter indicated to the veteran, in 
conformity with the holding of the United States Court of 
Appeals for Veterans Claims (the Court) in Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004), that in 
the absence of a waiver he had the right to request Agency of 
Original Jurisdiction (AOJ) consideration of that opinion.  
By correspondence dated in December 2004, the veteran advised 
that he did not wish to waive AOJ consideration.  

The Board notes, however, that the Court has since withdrawn 
the Padgett decision and the veteran's waiver of AOJ 
consideration of the IME opinion is no longer required.  See 
Padgett v. Principi, 18 Vet.App. 404 (2004).  In any event, 
because the benefit sought on appeal is being granted in this 
decision, the veteran is not prejudiced by the Board 
proceeding to the merits of the claim.  Referring the matter 
for AOJ consideration would therefore result in undue delay 
of the resolution of this claim to no one's benefit.  See 
38 C.F.R. § 20.1102 (2004) [harmless error].    


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran has an 
acquired psychiatric disorder, diagnosed as PTSD.  

2.  The medical evidence indicates that the veteran's PTSD is 
related to a corroborated in-service event, specifically 
harassment of the veteran by a sergeant.




CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  Essentially, 
he contends that stressors encountered during service, in 
particular harassment by a noncommissioned officer, caused an 
in-service need for treatment which is related to his current 
psychiatric disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran's 
claim was filed in December 1997, prior to the enactment of 
the VCAA.  Thereafter, 
the veteran was notified by the April 2003 SSOC of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
August 2002 which were specifically intended to address the 
requirements of the VCAA.  The August 12, 2002 VCAA letter 
explained in detail the evidence needed to substantiate a 
claim for service connection.  The letter notified the 
veteran that to "establish entitlement to service connected 
compensation benefits the evidence must show all three 
things...a disease that began in service...a current physical or 
mental disability...a relationship between your current 
disability and an...event in service."  More specifically, the 
August 14, 2002 stressor letter advised that veteran that he 
must provide a description of the stressor or stressor events 
which he believes led to his PTSD.  The veteran was informed 
that the stressor must be verified and advised that he was 
responsible for providing sufficient information, to include 
"as a minimum ...the location and approximate time of the 
stressful events in question" to facilitate verification of 
the stressor.   

Moreover, the April 2003 SSOC enumerated the evidence already 
received.  Thus, these letters, in conjunction with the SSOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the VCAA 
letter, the veteran was informed that VA would "make 
reasonable efforts to obtain to help you get evidence 
necessary to support you claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2002 VCAA letter informed the veteran that he was 
responsible for notifying VA about any private or VA 
treatment that he had received for his condition and also 
that he "must provide specific information concerning your 
alleged stressor/stressors."  Further, the letter advised 
the veteran that "you must give us enough information about 
[any] records so that we can request them."  The veteran was 
also informed that he was responsible to sign a release that 
gives VA the authority to request documents on his behalf, 
copies of that release were enclosed for the veteran's use.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The August 2002 letter included notice 
that the veteran should "tell us about any additional 
information or evidence that you want us to try and get for 
you" in support of the claim.  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board notes that even though the August 2002 VCAA letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one year period has since 
elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the RO in April 2003, prior to 
the expiration of the one-year period following the August 
2002 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.  In this case, the 
letter sent to the veteran expressly notified him that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).  

In addition, the notice was sent prior to the RO's first 
opportunity to adjudicate the issue after the enactment of 
the VCAA.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.  The Board has 
considered the requirements of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  As discussed in detail above, the veteran 
filed his claim in December 1997, prior to the enactment of 
the VCAA.  Therefore, initial unfavorable adjudication by the 
Agency of Original Jurisdiction after the provision of 
appropriate VCAA notice was a legal and practical 
impossibility.  Additionally, as the benefit sought on appeal 
has been granted, concerns about the timing of VCAA notice 
aside, the veteran is not prejudiced by the Board proceeding 
to the merits of the claim.  See 38 C.F.R. § 20.1102 (2004) 
[harmless error].    

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and VAMC treatment records.  The veteran was also 
accorded a VA Compensation and Pension (C&P) examination in 
June 2002.  Finally, as noted in the Introduction, the Board 
in accordance with 38 C.F.R. § 20.901(d) (2004) obtained an 
IME opinion.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. The 
Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran has been advised of his options for hearings and 
presenting sworn testimony and did so at a travel board 
hearing before the undersigned Veterans Law Judge in October 
2000.  See 38 C.F.R. § 3.103 (2004).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997).

Factual Background

The veteran's service medical records have been associated 
with his claims folder.  According to the records, the 
veteran was referred for mental health treatment after 
expressing his desire to kill his sergeant, Sergeant R., in 
May 1996.  The veteran underwent counseling and evaluation in 
May and June of 1996.  The medical records include the 
veteran's reports of harassment by Sergeant R. which led him 
to make these threats.  Based upon his mental status 
evaluation and the complaints of harassment, a decision was 
made that the veteran would be separated from Sergeant R.  
The veteran was then held back from his unit's planned 
deployment to Okinawa.  He was referred for administrative 
discharge from the Marine Corps due to personality disorder 
in November 1996.  

Records from the VAMC in Tuskegee, Alabama indicate inpatient 
and outpatient cares.  Diagnoses included PTSD, substance 
abuse and bipolar disorder.  A mental health clinic treatment 
note dated January 2003 includes the veteran's reports of 
sleep disturbances, isolation and flashbacks of in-service 
events and stressful interactions with his sergeant.  He 
denied any pre-military history of stressor exposure and 
continued to indicate that he was singled out for negative 
treatment by Sergeant R., which led to the development of a 
mental health disability and in-service referral for mental 
health care.  

A June 2002 VA examination included a diagnosis of PTSD.  The 
VA examiner concluded that the veteran did not meet the 
criteria for bipolar disorder or personality disorder.  The 
veteran again described mistreatment from Sergeant R. which 
included being referred for extra duties late at night and 
during days off.  The veteran further alleged that Sergeant 
R. had forced him to remain outside without shelter during a 
hurricane.  

In October 2002, the veteran submitted lay statements from 
his mother, father, two former teachers and his pastor 
describing a difference in the veteran's behavior before and 
after entering service.    

Additional treatment records from the VAMC in Tuskegee were 
submitted by the veteran directly to the Board in August 
2003.  Treatment records from July 2003 documented diagnoses 
of PTSD, bipolar disorder and substance abuse.  

Also of record is the October 2004 IME opinion from Dr. G.D., 
a professor of psychiatry. Dr. G. concluded, based upon his 
review of the entire claims folder, that the veteran's 
acquired psychiatric disability is PTSD.  The IME further 
noted that although the veteran's stressor was not related to 
combat or personal assault, the stressor, that is to say the 
reported harassment by Sergeant R. was in Dr. D.'s opinion 
sufficient to cause a PTSD reaction in this individual.  Dr. 
D. observed that the veteran did at times alter his 
presentation of stressors in a way designed to increase the 
likelihood of compensation, but overstatement of the 
presentation aside, the veteran's ongoing mental health 
picture indicates that the veteran is manifesting PTSD 
according the DSM-IV criteria required for VA compensation.  
Further, Dr. D. determined that the veteran's 1996 in-service 
hospitalization was a manifestation of his current disability 
and, as such, the veteran's current disability is related to 
his military service.  Additionally, Dr. D. concurred with 
the VA examiner's conclusion that older diagnoses of bipolar 
disorder and personality disorder were both incorrect.  

Analysis

As an initial matter, the Board will address the matter of 
what acquired psychiatric disability exists.  As was noted in 
the Introduction, service connection for personality disorder 
was denied by the Board in November 2000.  It does not appear 
that the veteran is claiming service connection for substance 
abuse, and service connection cannot be granted for such in 
any event.  The law and VA regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2003).

Further, both the VA examiner and the IME made medical 
determinations which ruled out bipolar disorder.   The 
competent medical evidence of record therefore indicates that 
the proper diagnosis is PTSD, and the Board's decision will 
therefore address the issue of the veteran's entitlement to 
service connection for PTSD.  

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred. 38 C.F.R. § 3.304(f) (2003); see also Moreau, 
supra.

With respect to element (1), both the April 2002 VA 
examination report and the October 2004 IME opinion 
specifically diagnose the veteran with PTSD.  Element (1) is 
therefore satisfied.  

Turning to the matter of in-service stressors, which the 
Board believes includes psychic trauma or "stressors", the 
Board has considered the veteran's stressor which is 
described as harassment by Sergeant R. in the form of forced 
additional work, sleep deprivation and leave by deprivation.  
The claimed stressor is not combat-related, and the veteran 
does not so contend.  The provisions of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) do not apply.  In the absence 
of combat-related stressors, the law requires that stressors 
be corroborated by evidence other than the veteran's own 
statements.  

The veteran has not clearly alleged that he was subjected to 
physical or personal assault by Sergeant R., only that he was 
subjected to verbal harassment and controlling behavior.  
Therefore, the provisions of Patton v. West concerning 
stressor verification also do not apply.  See Patton v. West, 
12 Vet. App. 272 (1999)  [special consideration must be given 
to claims for PTSD based on sexual assault].

In regards to verification of the stressor reported by the 
veteran, the veteran's service medical records are 
pertinently negative for any mental health complaints during 
the first fifteen months of the veteran's service, indicating 
that he apparently made an appropriate adjustment to service.  
Thereafter, there was an abrupt change.  

In May 1996 the veteran was initially referred to the 
Chaplain for "adjustment difficulties."  Thereafter, the 
record indicates that the veteran reported to the Chaplain 
his desire to kill Sergeant R. due to incidents of 
harassment.  Given the veteran's expressed homicidal ideation 
the Chaplain in turn referred him to the mental health 
clinic.  The veteran again repeated his intent to kill 
Sergeant R. and expressed the reason for this desire was the 
Sergeant's mistreatment of him.  

The record further reflects that at about this time the 
veteran's sister was so concerned about her brother's 
behavior and reports of mistreatment that she contacted the 
authorities at Camp Lejeune to ask them to intervene before 
her brother acted on his homicidal ideation or went on 
unauthorized absence to escape further contact with Sergeant 
R.  

A June 1996 mental health consultation note indicates that 
the decision was made by command to separate the veteran and 
Sergeant R.  Shortly thereafter, the veteran's unit, 
including Sergeant R., was sent to Japan.  The veteran was 
separated from service.  

The records document the veteran's contemporaneous reports of 
harassment from Sergeant R. to a chaplain, a mental health 
provider and a family member in 1996.  These complaints 
evidently worked their way up the chain of command. The 
records show that the veteran was ultimately held back from 
that deployment due to his mental health deterioration and 
the need to separate him from Sergeant R.  

The Board is of course aware that it appears that all reports 
of harassment emanate from the veteran himself.  However, the 
decision on the part of higher authorities to separate the 
veteran from Sergeant R. leads to the conclusion that these 
authorities were aware that something was amiss.  One would 
think that if the veteran had threatened to kill his sergeant 
without any justification he would have been court martialed 
and probably confined at hard labor for a number of years. 
The fact that this did not happen leads to the conclusion 
that harassment may in fact have occurred.  Based on this 
evidence, the Board finds that the veteran's reports of in-
service stressors have been verified.     

This leaves remaining question of a relationship between the 
veteran's PTSD and his confirmed stressor.  The evidence must 
show a relationship between the confirmed stressor and the 
veteran's PTSD.  

With respect to stressor sufficiency, the question of whether 
or not a reported stressor is sufficient to induce PTSD is a 
medical question.  Resolution of this issue requires 
competent medical evidence which cannot be provided by the 
Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions]

Although it is well settled that a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors, the Court in Cohen v. Brown noted that 
the DSM-IV criteria for assessing the sufficiency of a PTSD 
stressor is a very subjective process.  See Cohen v. Brown , 
10 Vet. App. 128 (1997).  Therefore, a stressor not normally 
associated with PTSD, such as the claimed verbal abuse and 
harassment from Sergeant R., while not sufficient to cause 
PTSD in all or most people, could be the basis of a specific 
individual's PTSD based upon the specific nature of his 
underlying psychological make-up (i.e. an "eggshell 
skull").  The IME's opinion is precisely to the same effect.  

Both the June 2002 VA examiner and the October 2004 IME, 
while acknowledging that the veteran was not subjected to 
combat or physical or sexual abuse, have made specific 
findings of how the stressor described by the veteran meets 
the criteria for PTSD.  Specifically, the IME opinion noted 
that the veteran's statement to his mother concerning the 
proposed deployment to Japan that "either he [the sergeant] 
or I will be come back in a body bag" met the criteria for a 
life-threatening occurrence in that it showed that the 
veteran was in fear for his life based upon the nature of the 
veteran's treatment by Sergeant R.  

As such, the medical evidence of record clearly indicates 
that the veteran has been diagnosed with PTSD which is 
attributed in the medical evidence to an independently 
verified stressor.  All three elements of 38 C.F.R. § 3.304 
Are therefore met.  

The Board also observes that the somewhat unusual factual 
pattern in this case highlights a flaw in the PTSD 
regulation.  PTSD is ordinarily a disease of delayed onset 
which initially appears years or sometimes decades after 
service.  In this case, however, it appears from the medical 
evidence that the veteran's PTSD initially manifested while 
he was still in service, although no one recognized it at the 
time.  Had this been another acquired psychiatric disability, 
a grant of service connection would have been obvious based 
on the well documented in-service psychiatric problems.  In 
this case, however, the PTSD regulation to some extent worked 
against the veteran, since in essence it imposed an 
additional requirement, stressor verification, which would 
not be needed in similar non-PTSD cases.  In any event, for 
reasons explained above the veteran's claimed stressor has 
been verified to a sufficient extent by the contemporaneous 
medical records.

In conclusion, for the reasons and bases set out above, the 
Board has found that the veteran has met the criteria for the 
establishment of service connection for PTSD.  The benefit 
sought on appeal is granted.  


ORDER

Entitlement to service connection for PTSD is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


